oO CO ~~ NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Nase 2:19-cv-02187-PSG-RAO Document 12 Filed 03/29/19 Page 1of18 Page ID #95

 

Jared L. Bryan (SBN 12092°)
Jared.Bry an jacksonlewis.com

Jina Lee(S 288002)

Jina.Lee Narksonlewis. com
JACKSON LEWIS P.C.. ;

200 Spectrum Center Drive, Suite 500
Irvine, CA 92618

Tel: (949) 885-1360

Fax: (949) 885-1380

Attorneys for Defendants

ENGINEER.AI CORP., SD SQUARED NORTH
AMERICA LIMITED, and SACHIN DEV DUGGAL

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

ROBERT HOLDHEIM, an individual CASE NO.: 2:19-cv-02187-PSG-RAO
Re- ioeaigned to the Honorable Phillip S.

VS.
. DEFENDANTS’ A ER AND
ENGINEER.AI CORP., a business OE ANS. aN RS TO
association form unknown; SD PLAINTIFF’S COMPLAINT
SQUARED NORTH AMERICA

LIMITED, doing business in California
as SD2 NORTH AMERICA LIMITED,
a Delaware corporation; SACHIN DEV
DUGGAL, an individual; and DOES 1
through 50, inclusive,

Complaint Filed: February 19, 2019
Trial Date: Not Set

Defendants.

 

TO THE HONORABLE COURT AND TO PLAINTIFF ROBERT HOLDHEIM
AND HIS ATTORNEY OF RECORD:

Defendants ENGINEER.AI CORP., (“Engineer.ai”), SD SQUARED NORTH
AMERICA LIMITED (‘SD Squared”), and SACHIN DEV DUGGAL (“Duggal”)
(collectively, “Defendants”), by and through their undersigned counsel, and pursuant to
Rules 8 and 81 of the Federal Rules of Civil Procedure, hereby answer the
correspondingly-numbered paragraphs of the Complaint filed by Plaintiff ROBERT

 

 

CASE NO. 2:19-CV-02187-PSG-RAO 1 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 

 
oOo CO& NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

vm

Nase 2:19-cv-02187-PSG-RAO Document 12 Filed 03/29/19 Page 2of18 Page ID #96

HOLDHEIM (hereinafter “Plaintiff’), and assert defenses as follows:

1. Answering Paragraph 1, Defendants are without sufficient knowledge or
information regarding the allegations contained in Paragraph 1 of the Complaint and
therefore deny the same.

2. Answering Paragraph 2(a), Defendants generally agree with Plaintiff's
description of the Company. Defendants deny that Engineer.ai has its principal place of
business in Los Angeles, California. Answering Paragraph 2(b), Defendants admit that
SD Squared is a Delaware corporation. Defendants deny that SD Squared has its
principal place of business in Los Angeles, California. Defendants are without sufficient
knowledge or information regarding the allegations contained in Paragraph 2(6) of the
Complaint and therefore deny the same. Answering Paragraph 2(c), Defendants admit
that Sachin Dev Duggal is a co-founder of Engineer.ai and that he is a citizen of the
United Kingdom. Defendants deny that Mr. Duggal is domiciled in California.
Defendants are without sufficient knowledge or information regarding the allegations
contained in Paragraph 2(c) of the Complaint and therefore deny the same.

3. Answering Paragraph 3, Plaintiff merely sets forth statements of law and
Defendants are not obligated to respond to non-substantive averments.

4. Answering Paragraph 4, Defendants are without sufficient knowledge or
information regarding the allegations contained in Paragraph 4 of the Complaint and
therefore deny the same.

5. Answering Paragraph 5, Defendants deny that Engineer.ai, SD Squared or
Mr. Duggal are citizens of or domiciled in California. Defendants admit that SD Squared
is a Delaware corporation, but deny that it has its principal place of business in
California. Defendants are without sufficient knowledge or information regarding the
remaining allegations contained in Paragraph 5 of the Complaint and therefore deny the
same.

6. Answering Paragraph 6 (incorrectly numbered in the Complaint | as

Paragraph 4), Defendants are without sufficient knowledge or information regarding the

 

 

 

CASE NO. 2:19-CV-02187-PSG-RAO 2 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 
ee WwW N

Oo CO sD KH MN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

i.

LJ

Nase 2:19-cv-02187-PSG-RAO Document 12 Filed 03/29/19 Page 30f18 Page ID #:97

allegations contained in Paragraph 6 of the Complaint and therefore deny the same.

7. Answering Paragraph 7 (incorrectly numbered in the Complaint as
Paragraph 5), Defendants generally agree with Plaintiffs description of the Company.
Defendants are without sufficient knowledge or information regarding the remaining
allegations contained in Paragraph 7 of the Complaint and therefore deny the same.

8. Answering Paragraph 8 (incorrectly numbered in the Complaint as
Paragraph 6), Defendants are without sufficient knowledge or information regarding the
allegations contained in Paragraph 8 of the Complaint and therefore deny the same.

9. Answering Paragraph 9 (incorrectly numbered in the Complaint as
Paragraph 7), Defendants admit that Mr. Duggal offered a position to Plaintiff in 2018.
Defendants generally deny that Mr. Duggal “undertook active and concerted efforts to
recruit HOLDHEIM to join his new company”, or that he induced Plaintiff to leave
Germany for the position with Engineer.ai. Defendants are without sufficient knowledge
or information regarding the remaining allegations contained in Paragraph 9 of the
Complaint and therefore deny the same.

10. Answering Paragraph 10 (incorrectly numbered in the Complaint as
Paragraph 8), Defendants admit that Plaintiff accepted a position with Engineer.ai, at a
base salary of $200,000, plus certain other potential benefits. Defendants are without
sufficient knowledge or information regarding the remaining allegations contained in
Paragraph 10 of the Complaint and therefore deny the same.

11. Answering Paragraph 11 (incorrectly numbered in the Complaint as
Paragraph 9), Defendants generally deny the allegations that Plaintiff was induced to
accept a position with Engineer.ai, or that he was promised the Company’s No. 2
executive role. Defendants are without sufficient knowledge or information regarding the
remaining allegations contained in Paragraph 11 of the Complaint and therefore deny the
same.

12. Answering Paragraph 12 (incorrectly numbered in the Complaint as

Paragraph 10), Defendants deny that Mr. Duggal induced Plaintiff to move to California

 

 

 

DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

CASE NO, 2:19-CV-02187-PSG-RAO 3

 
o © YN NH WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

fase 2:19-cv-02187-PSG-RAO Document 12 Filed 03/29/19 Page 4of18 Page ID #98

or that Mr. Duggal promised Plaintiff the Company’s No. 2 executive role. Defendants
are without sufficient knowledge or information regarding the remaining allegations
contained in Paragraph 12 of the Complaint and therefore deny the same.

13. Answering Paragraph 13 (incorrectly numbered in the Complaint as
Paragraph 11), Defendants deny that Engineer.ai’s headquarters are located in the United
States. Defendants are without sufficient knowledge or information regarding the
remaining allegations contained in Paragraph 13 of the Complaint and therefore deny the
same.

14. Answering Paragraph 14 (incorrectly numbered in the Complaint as
Paragraph 12), Defendants deny that Mr. Duggal had exclusive control over Engineer.ai’s
revenue and accounting. Defendants generally deny any impropriety with respect to
Engineer.ai’s books and records. Defendants also generally deny that there were any
improper transfers of funds by Mr. Duggal. Defendants also deny that Mr. Duggal had a
practice of “terminating employees on trumped-up charges shortly before their stock
options vested.” Defendants also generally deny that Mr. Duggal made personnel
decision based on an alleged preference for male employees of Indian national descent.
Defendants are without sufficient knowledge or information regarding the remaining
allegations contained in Paragraph 14 of the Complaint and therefore deny the same.

15. Answering Paragraph 15 (incorrectly numbered in the Complaint as
Paragraph 13), Defendants generally deny that Mr. Duggal engaged in improper use of
company funds. Defendants also deny that Plaintiff was the “No. 2 executive in the
Company.” Defendants are without sufficient knowledge or information regarding the
remaining allegations contained in Paragraph 15 and therefore deny the same.

16. Answering Paragraph 16 (incorrectly numbered in the Complaint as
Paragraph 14), Defendants generally deny that Mr. Duggal engaged in the practice of
bringing foreign employees to work in the United States without appropriate visas.
Defendants are without sufficient knowledge or information regarding the remaining

allegations contains in Paragraph 16 and therefore deny the same.

 

CASE NO, 2:19-CV-02187-PSG-RAO 4 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 

 

 
SI DB WH Fe WH W

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

~~

ase 2:19-cv-02187-PSG-RAO Document 12 Filed 03/29/19 Page 5of18 Page ID #:99

17. Answering Paragraph 17 (incorrectly numbered in the Complaint as
Paragraph 15), Defendants generally deny Plaintiff's allegations about the Builder
technology and the Company’s interactions with investors and potential investors.
Defendants also deny that Plaintiff was the second highest-ranking executive within the
Company. Defendants also deny that Plaintiff was terminated for “efforts to identify and
cure a number of internal management problems”. Defendants are without sufficient
knowledge or information regarding the remaining allegations contains in Paragraph 17
and therefore deny the same.

18. Answering Paragraph 18 (incorrectly numbered in the Complaint as
Paragraph 16), Defendants generally deny that Plaintiff raised concerns about Mr.
Duggal’s conduct. Defendants also deny that Mr. Duggal had a practice of intentionally
terminating employees before their stock options grants would vest. Defendants also
deny that Plaintiff was the second highest-ranking executive within the Company.
Defendants are without sufficient knowledge or information regarding the remaining
allegations contains in Paragraph 18 and therefore deny the same.

19. Answering Paragraph 19 (incorrectly numbered in the Complaint as
Paragraph 17), Defendants generally deny that Plaintiff “engaged in protected activity,”
or that Plaintiff “repeatedly voiced concerns” about the alleged lack of diversity in the
Company’s workforce. Defendants also generally deny that foreign personnel was
brought to work in the U.S. without appropriate visas. Defendants are without sufficient
knowledge or information regarding the remaining allegations contains in Paragraph 19
and therefore deny the same.

20. Answering Paragraph 20 (incorrectly numbered in the Complaint as
Paragraph 18), Defendants admit that Engineer.ai terminated Plaintiff's employment in
2019. Defendants deny that Mr. Duggal told Plaintiff that Plaintiff had been hired to be
the No. 2 executive. Defendants also deny that the proffered reason for Plaintiff's
termination was pretextual. Defendants are without sufficient knowledge or information

regarding the remaining allegations contains in Paragraph 20 and therefore deny the

 

 

CASE NO. 2:19-CV-02187-PSG-RAO 5 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 

 
ee WwW

ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ASe 2:19-cv-02187-PSG-RAO Document12 Filed 03/29/19 Page 6of18 Page ID #:100

same.

21. Answering Paragraph 21 (incorrectly numbered in the Complaint as
Paragraph 19), Defendants incorporate by reference each and every response contained in
the preceding paragraphs | through 20 above.

22. Answering Paragraph 22 (incorrectly numbered in the Complaint as
Paragraph 20), Plaintiff merely sets forth statements of law and Defendants are not
obligated to respond to non-substantive averments.

23. Answering Paragraph 23, (incorrectly numbered in the Complaint as
Paragraph 21), Defendants deny that Engineer.ai terminated Plaintiff's employment
because of his race or age, or that the articulated termination reason was pretextual.
Defendants are without sufficient knowledge or information regarding the remaining
allegations contained in Paragraph 23 of the Complaint and therefore deny the same.

24. Answering Paragraph 24 (incorrectly numbered in the Complaint as
Paragraph 22), Defendants deny that they wrongfully discharged Plaintiff, that they are
responsible in any manner for the events and happenings referred to in Plaintiff's
Complaint, and/or that their conduct caused any injuries or damages to Plaintiff.
Defendants are without sufficient knowledge or information regarding the remaining
allegations contained in Paragraph 24 of the Complaint and therefore deny the same.

25. Answering Paragraph 25 (incorrectly numbered in the Complaint as
Paragraph 23), Defendants deny that they wrongfully discharged Plaintiff, that they are
responsible in any manner for the events and happenings referred to in Plaintiff's
Complaint, and/or that their conduct caused any injuries or damages to Plaintiff.
Defendants are without sufficient knowledge or information regarding the remaining
allegations contained in Paragraph 25 of the Complaint and therefore deny the same.

26. Answering Paragraph 26 (incorrectly numbered in the Complaint as
Paragraph 24), Defendants deny the allegations contained therein.

27. Answering Paragraph 27 (incorrectly numbered in the Complaint as

Paragraph 25), Defendants incorporate by reference each and every response contained in

 

 

CASE NO. 2:19-CV-02187-PSG-RAO 6 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 

 
RW WN

Sa NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ASe 2:19-cv-02187-PSG-RAO Document12 Filed 03/29/19 Page 7of18 Page ID #:101

the preceding paragraphs 1 through 26 above.

28. Answering Paragraph 28 (incorrectly numbered in the Complaint as
Paragraph 26), Plaintiff sets forth statements of law and Defendants are not obligated to
respond to non-substantive averments. Defendants are without sufficient knowledge or
information regarding the remaining allegations contained in Paragraph 28 of the
Complaint and therefore deny the same.

29. Answering Paragraph 29 (incorrectly numbered in the Complaint as
Paragraph 27), Defendants admit that Engineer.ai was aware of Plaintiff's national origin
and age at the time of Plaintiffs termination. Defendants deny the remaining allegations
contained therein.

30. Answering Paragraph 30, (incorrectly numbered in the Complaint as
Paragraph 28), Defendants deny the allegations contained therein.

31. Answering Paragraph 31 (incorrectly numbered in the Complaint as
Paragraph 29), Defendants admit that Engineer.ai terminated Plaintiff's employment in
2019, but deny that the articulated reason for his termination was false and pretextual,
and a cover-up for unlawful national origin and/or age discrimination. Defendants are
without sufficient knowledge or information regarding the remaining allegations
contained in Paragraph 31 of the Complaint and therefore deny the same.

32. Answering Paragraph 32 (incorrectly numbered in the Complaint as
Paragraph 30), Defendants are without sufficient knowledge or information regarding the
allegations contained in Paragraph 32 of the Complaint and therefore deny the same.

33. Answering Paragraph 33 (incorrectly numbered in the Complaint as
Paragraph 31), Defendants deny that they wrongfully terminated Plaintiff, that they are
responsible in any manner for the events and happenings referred to in Plaintiff's
Complaint, and/or that their conduct caused any injuries or damages to Plaintiff.
Defendants are without sufficient knowledge or information regarding the remaining
allegations contained in Paragraph 33 of the Complaint and therefore deny the same.

34. Answering Paragraph 34 (incorrectly numbered in the Complaint as

 

 

CASE NO. 2:19-CV-02187-PSG-RAO 7 DEFENDAN TS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 

 
_ WwW

Oo CO ~~ NW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25°

26
27
28

ASE 2:19-cv-02187-PSG-RAO Document12 Filed 03/29/19 Page 8o0f18 Page ID #:102

Paragraph 32), Defendants deny that they wrongfully terminated Plaintiff, that they are
responsible in any manner for the events and happenings referred to in Plaintiffs
Complaint, and/or that their conduct caused any injuries or damages to Plaintiff.
Defendants are without sufficient knowledge or information regarding the remaining
allegations contained in Paragraph 34 of the Complaint and therefore deny the same.

35. Answering Paragraph 35 (incorrectly numbered in the Complaint as
Paragraph 33), Defendants deny that Plaintiff is entitled to recovery of attorney’s fees,
costs, or expenses in this action.

36. Answering Paragraph 36, (incorrectly numbered in the Complaint as
Paragraph 34), Defendants deny the allegations contained therein.

37. Answering Paragraph 37 (incorrectly numbered in the Complaint as
Paragraph 35), Defendants incorporate by reference each and every response contained in
the preceding paragraphs 1 through 36 above.

38. Answering Paragraph 38 (incorrectly numbered in the Complaint as
Paragraph 36), Plaintiff merely sets forth statements of law and Defendants are not
obligated to respond to non-substantive averments.

39. Answering Paragraph 39 (incorrectly numbered in the Complaint as
Paragraph 37), Defendants admit that Plaintiffs employment was _ terminated.
Defendants deny that Plaintiff engaged in protected activity by voicing complaints about
and opposing discriminatory practices, or that the articulated reason for Plaintiff's
termination was pretextual. Defendants are without sufficient knowledge or information
regarding the remaining allegations contained in Paragraph 39 of the Complaint and
therefore deny the same.

40. Answering Paragraph 40 (incorrectly numbered in the Complaint as
Paragraph 38), Defendants are without sufficient knowledge or information regarding the
allegations contained in Paragraph 40 of the Complaint and therefore deny the same.

41. Answering Paragraph 41 (incorrectly numbered in the Complaint as

Paragraph 39), Defendants deny that they wrongfully terminated Plaintiff, that they are

 

 

CASE NO. 2:19-CV-02187-PSG-RAO 8 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 

 
oO a NY DB Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Ge

ASe 2:19-cv-02187-PSG-RAO Document 12 Filed 03/29/19 Page 9of18 Page ID #:103

responsible in any manner for the events and happenings referred to in Plaintiff's
Complaint, and/or that their conduct caused any injuries or damages to Plaintiff.
Defendants are without sufficient knowledge or information regarding the remaining
allegations contained in Paragraph 41 of the Complaint and therefore deny the same.

42. Answering Paragraph 42 (incorrectly numbered in the Complaint as
Paragraph 40), Defendants deny that they retaliated against Plaintiff, that they are
responsible in any manner for the events and happenings referred to in Plaintiff's
Complaint, and/or that their conduct caused any injuries or damages to Plaintiff.
Defendants are without sufficient knowledge or information regarding the remaining
allegations contained in Paragraph 42 of the Complaint and therefore deny the same.

43. Answering Paragraph 43 (incorrectly numbered in the Complaint as
Paragraph 41), Defendants deny that Plaintiff is entitled to recovery of attorney’ s fees,
costs, or expenses in this action.

44. Answering Paragraph 44 (incorrectly numbered in the Complaint as
Paragraph 42), Defendants deny the allegations contained therein.

45. Answering Paragraph 45 (incorrectly numbered in the Complaint as
Paragraph 43), Defendants incorporate by reference each and every response contained in
the preceding paragraphs | through 44 above.

46. Answering Paragraph 46 (incorrectly numbered in the Complaint as
Paragraph 44), Plaintiff merely sets forth statements of law and Defendants are not
obligated to respond to non-substantive averments.

47. Answering Paragraph 47 (incorrectly numbered in the Complaint as
Paragraph 46), Defendants deny that Defendants breached their statutory duty and
obligation to prevent discrimination against Plaintiff, or that Plaintiff was injured or
damages in any amount as a result of Defendants’ conduct. Defendants are without
sufficient knowledge or information regarding the remaining allegations contained in
Paragraph 47 of the Complaint and therefore deny the same.

48. Answering Paragraph 48 (incorrectly numbered in the Complaint as

 

 

CASE NO. 2:19-CV-02187-PSG-RAO 9 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 

 
&

“sa DS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Se 2:19-cv-02187-PSG-RAO Document 12 Filed 03/29/19 Page 10o0f18 Page ID #:104

Paragraph 45), Defendants are without sufficient knowledge or information regarding the
allegations contained in Paragraph 48 of the Complaint and therefore deny the same.

49, Answering Paragraph 49 (incorrectly numbered in the Complaint as
Paragraph 46), Defendants deny that they wrongfully terminated Plaintiff, that they are
responsible in any manner for the events and happenings referred to in Plaintiffs
Complaint, and/or that their conduct caused any injuries or damages to Plaintiff.
Defendants are without sufficient knowledge or information regarding the remaining
allegations contained in Paragraph 49 of the Complaint and therefore deny the same.

50. Answering Paragraph 50 (incorrectly numbered in the Complaint as
Paragraph 47), Defendants deny that they failed to prevent retaliation against Plaintiff or
wrongfully terminated Plaintiff, that they are responsible in any manner for the events
and happenings referred to in Plaintiff's Complaint, and/or that their conduct caused any
injuries or damages to Plaintiff. Defendants are without sufficient knowledge or
information regarding the remaining allegations contained in Paragraph 50 of the
Complaint and therefore deny the same.

51. Answering Paragraph 51 (incorrectly numbered in the Complaint as
Paragraph 48), Defendants deny that Plaintiff is entitled to recovery of attorney’s fees,
costs, or expenses in this action.

52. Answering Paragraph 52 (incorrectly numbered in the Complaint as
Paragraph 49), Defendants deny the allegations contained therein.

53. Answering Paragraph 53 (incorrectly numbered in the Complaint as
Paragraph 50), Defendants incorporate by reference each and every response contained in
the preceding paragraphs 1 through 52 above.

54. Answering Paragraph 54 (incorrectly numbered in the Complaint as
Paragraph 51), Plaintiff merely sets forth statements of law and Defendants are not
obligated to respond to non-substantive averments.

55. Answering Paragraph 55 (incorrectly numbered in the Complaint as

Paragraph 52), Defendants generally deny that Mr. Duggal “extensively recruited and

 

 

 

CASE NO. 2:19-CV-02187-PSG-RAO 10 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 
Case 2:19-cv-02187-PSG-RAO Document12 Filed 03/29/19 Page11of18 Page ID #:105

oOo NHN DN OO

\O

10
il
12
13
14
15
16
17
~ 18
19
20
2]
22
23
24
25
26
27
28

solicited” Plaintiff to become an employee of Engineer.ai. Defendants generally deny
that any representations to Plaintiff concerning his employment were knowingly false, or
that Mr. Duggal intentionally misled Plaintiff or fraudulently induced him to sign an “at-
will” agreement. Defendants are without sufficient knowledge or information regarding
the remaining allegations contained in Paragraph 55 of the Complaint and therefore deny
the same.

56. Answering Paragraph 56 (incorrectly numbered in the Complaint as
Paragraph 53), Plaintiff merely sets forth statements of law and Defendants are not
obligated to respond to non-substantive averments.

57. Answering Paragraph 57 (incorrectly numbered in the Complaint as
Paragraph 54), Defendants deny that they wrongfully terminated Plaintiff, that they are
responsible in any manner for the events and happenings referred to in Plaintiff's
Complaint, and/or that their conduct caused any injuries or damages to Plaintiff.
Defendants are without sufficient knowledge or information regarding the remaining
allegations contained in Paragraph 57 of the Complaint and therefore deny the same.

58. Answering Paragraph 58 (incorrectly numbered in the Complaint as
Paragraph 55), Plaintiff merely sets forth statements of law and Defendants are not
obligated to respond to non-substantive averments.

59. Answering Paragraph 59 (incorrectly numbered in the Complaint as
Paragraph 56), Defendants incorporate by reference each and every response contained in
the preceding paragraphs 1 through 58 above.

60. Answering Paragraph 60 (incorrectly numbered in the Complaint as
Paragraph 57), Defendant deny that Plaintiff detrimentally relied on any unfulfilled oral)
promises by Mr. Duggal. Moreover, Plaintiff sets forth statements of law and Defendants
are not obligated to respond to non-substantive averments.

61. Answering Paragraph 61 (incorrectly numbered in the Complaint as
Paragraph 58), Defendants deny that Plaintiff was induced to relocate to California by

reasonable reliance on misrepresentations by one or more Defendants. Defendants are

 

 

 

CASE NO. 2:19-CV-02187-PSG-RAO 11 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 
z

Se 2:19-cv-02187-PSG-RAO Document 12 Filed 03/29/19 Page 12 o0f18 Page ID #:106

without sufficient knowledge or information regarding the remaining allegations
contained in Paragraph 61 of the Complaint and therefore deny the same.

62. Answering Paragraph 62 (incorrectly numbered in the Complaint as
Paragraph 59), Defendants deny that Plaintiff reasonably and justifiably relied on the
alleged promises and representations made to him prior to and during his employment
with Defendants.

63. Answering Paragraph 63 (incorrectly numbered in the Complaint as
Paragraph 60), Defendants deny that Plaintiff was terminated in retaliation for opposition
to unlawful practices. Defendants also deny that Plaintiff has been injured or sustained
damages as a result of any conduct of Defendants. Plaintiff also sets forth statements of
law and Defendants are not obligated to respondto non-substantive averments.
Defendants are without sufficient knowledge or information regarding the remaining
allegations contained in Paragraph 63 of the Complaint and therefore deny the same.

64. Answering Paragraph 64 (incorrectly numbered in the Complaint as
Paragraph 61), Defendants incorporate by reference each and every response contained in
the preceding paragraphs 1 through 63 above.

65. Answering Paragraph 65 (incorrectly numbered in the Complaint as
Paragraph 62), Defendants deny that Defendants made defamatory statements about
Plaintiff to third parties from November 2018 to the present. Defendants are without
sufficient knowledge or information regarding the remaining allegations contained in
Paragraph 65 of the Complaint and therefore deny the same.

66. Answering Paragraph 66 (incorrectly numbered in the Complaint as
Paragraph 63), Defendants deny communicating defamatory statements about Plaintiff to
third parties. Defendants are without sufficient knowledge or information regarding the
remaining allegations contained in Paragraph 66 of the Complaint and therefore deny the
same.

67. Answering Paragraph 67 (incorrectly numbered in the Complaint as

Paragraph 64), Defendants deny the allegations contained therein.

 

 

CASE NO. 2:19-CV-02187-PSG-RAO 12 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 

 
oO > NIN HD WA HB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HSE 2:19-cv-02187-PSG-RAO Document 12 Filed 03/29/19 Page 13 o0f18 Page ID #:107

68. Answering Paragraph 68 (incorrectly numbered in the Complaint as
Paragraph 65), Defendants deny that they made defamatory statements about Plaintiff, or
that Plaintiff has suffered injuries or been damaged in any amount due to Defendants’
conduct. Defendants are without sufficient knowledge or information regarding the
remaining allegations contained in Paragraph 68 of the Complaint and therefore deny the
same.

69. Answering Paragraph 69 (incorrectly numbered in the Complaint as
Paragraph 66), Defendants deny that they made defamatory statements about Plaintiff, or
that Plaintiff has suffered injuries or been damaged in any amount due to Defendants’
conduct. Defendants are without sufficient knowledge or information regarding the
remaining allegations contained in Paragraph 69 of the Complaint and therefore deny the
same.

70. Answering Paragraph 70 (incorrectly numbered in the Complaint as

Paragraph 67), Defendants deny the allegations contained therein.

AFFIRMATIVE DEFENSES
As separate and distinct defenses to Plaintiff's Complaint, Defendants allege the
following:
FIRST AFFIRMATIVE DEFENSE
The Complaint fails to state a claim upon which relief can be granted against
Defendants to the extent Plaintiff has failed to allege each and every element of each of
his alleged claims.
SECOND AFFIRMATIVE DEFENSE
The Complaint, and each alleged cause of action, is barred in whole or in party by
the applicable statute(s) of limitations.
THIRD AFFIRMATIVE DEFENSE
Any recovery on Plaintiff's Complaint, or any purported cause of action alleged

therein, is barred in that this Court lacks jurisdiction over such claims to the extent that

 

CASE NO. 2:19-CV-02187-PSG-RAO 13 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 

 

 
Cc

eR Ww bd

SDN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

S

Se 2:19-cv-02187-PSG-RAO Document 12 Filed 03/29/19 Page 14 o0f18 Page ID #:108

Plaintiff has failed to timely and fully exhaust his administrative remedies against
Defendants, as required by law, prior to commencing this civil action.
FOURTH AFFIRMATIVE DEFENSE
Any recovery on Plaintiff's Complaint, or on each purported cause of action
alleged therein, is barred by California Labor Code Sections 2854 and 2856 in that
Plaintiff failed to use ordinary care and diligence in the performance of his duties and/or
failed to comply with the reasonable expectations of his employer as required by
California law.
FIFTH AFFIRMATIVE DEFENSE
Any damages for alleged harassment, discrimination, or retaliation are limited by
the avoidable consequences doctrine, in that: (1) Defendants exercised reasonable steps to
prevent and/or correct any workplace behavior alleged be unlawful; (2) Plaintiff
unreasonably failed to use the preventive and corrective measures that Defendants
provided; and (3) reasonable use of the procedures would have prevented at least some of
the harm that Plaintiff suffered.
SIXTH AFFIRMATIVE DEFENSE
Defendants assert that Plaintiffs claims is barred by the doctrines of consent.
SEVENTH AFFIRMATIVE DEFENSE
Defendants assert that Plaintiffs claims is barred by the doctrines of waiver.
EIGHTH AFFIRMATIVE DEFENSE
Defendants assert that Plaintiffs claims is barred by the doctrines of laches.
NINTH AFFIRMATIVE DEFENSE
Any recovery on Plaintiff's Complaint, or any cause of action alleged therein, is
barred because, assuming, arguendo, that unlawful reasons had been a substantial
motivating factor in any employment decision toward Plaintiff, Defendants would have

made the same employment decisions toward Plaintiff for separate legitimate and lawful

business reasons.

///

 

 

 

CASE NO. 2:19-CV-02187-PSG-RAO 14 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 
Bb

NI HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

:

se 2:19-cv-02187-PSG-RAO Document12 Filed 03/29/19 Page 15o0f18 Page ID #:109

TENTH AFFIRMATIVE DEFENSE
The claims asserted in the Complaint and the requests for relief are barred, in
whole or in part, to the extent Plaintiff failed to satisfy his duty to mitigate damages.
ELEVENTH AFFIRMATIVE DEFENSE
Defendants are entitled to an offset for any monies received by Plaintiff from any
source in compensation for his alleged economic damages and non-economic damages
under the common law doctrine of offset and under the doctrine prohibiting double
recovery set forth under Witt v. Jackson, 57 Cal.2d 57 (1961) and its progeny.
TWELFTH AFFIRMATIVE DEFENSE
Plaintiffs claims for relief are barred to the extent Plaintiff seeks damages not
permitted by law or that are in excess of the limits imposed by applicable law.
THIRTEENTH AFFIRMATIVE DEFENSE
Plaintiff is barred from seeking recovery against Defendants for any emotional or
physical injury as this Court lacks jurisdiction and such recovery is barred by the
exclusivity remedy provisions under the California Workers’ Compensation Act, Labor
Code Sections 3200, et seq.
FOURTEENTH AFFIRMATIVE DEFENSE
To the extent Defendants determine or discover information that, if known earlier
to Defendants, would have led to the termination of Plaintiff's employment, then his
claims are barred and/or potential damages should be reduced pursuant to the after-
acquired evidence doctrine.
FIFTEENTH AFFIRMATIVE DEFENSE
To the extent Plaintiff has accepted other employment and been discharged for
cause from such employment, he is barred from receiving equitable remedies.
SIXTEENTH AFFIRMATIVE DEFENSE
Plaintiff's Complaint is barred, in whole or in part, to the extent Plaintiff

previously has pursued the same claim, or part of a claim, in any court or administrative

forum.

 

 

 

CASE NO. 2:19-CV-02187-PSG-RAO 15 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 
 

 

 

 

 

 

Case 2:19-cv-02187-PSG-RAO Document12 Filed 03/29/19 Page 16o0f18 Page ID #:110
1 SEVENTEENTH AFFIRMATIVE DEFENSE
2 Plaintiffs claim for defamation is barred because Defendants’ statements (which
3 || are disputed) about Plaintiff were true, or substantially true.
4 EIGHTEENTH AFFIRMATIVE DEFENSE
5 Plaintiff's claim for defamation is barred because Defendants’ statements (which
6 ||are disputed) were made without malice on subjects of mutual interest.
7 NINETEENTH AFFIRMATIVE DEFENSE
8 Plaintiff's Complaint and each alleged claim is barred, in whole or in part, because
9 || Plaintiff is estopped by his own conduct to claim any right to damages or any relief
10 || against Defendants.
11 TWENTIETH AFFIRMATIVE DEFENSE
12 Plaintiff comes to this Court with unclean hands, and is, therefore, barred from
13 ||recovery under this Complaint, or any claim thereof.
14 RESERVATION OF ADDITIONAL DEFENSES
15 Defendants reserve the right to bring any additional affirmative defenses that
16 || become known during the litigation of this matter.
17
18 WHEREFORE, having answered the Complaint, Defendants pray for judgment as
19 || follows:
20 1. That Plaintiff take nothing by his Complaint;
21 2. That judgment be entered in favor of Defendants, and each of them, and
22 || against Plaintiff, and that the Complaint be dismissed with prejudice;
23 3. That Defendants be awarded their attorneys’ fees incurred in defending
24 || against this action;
25 4. That Defendants be awarded their costs of suit; and
26 5. For such other and further relief as the Court may deem just and proper.
27 || ///
28 }| ///
CASE NO. 2:19-CV-02187-PSG-RAO 16 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 

 

 
RR WwW

oOo OS ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

H

Se 2:19-cv-02187-PSG-RAO Document12 Filed 03/29/19 Page 17 of18 Page ID #:111

DATED: March 29, 2019

By:

JACKSON LEWIS P.C.

J are L. Bryan”

Jina

Attorneys for Defendants

ENG ER.AI CORP., SD SQUARED NORTH

AMERICA LIMTED and SAC DEV
DUGGAL

 

 

CASE NO. 2:19-CV-02187-PSG-RAO

 

17 DEFENDANTS’ ANSWER AND
AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

 
Cage 2:19-cv-02187-PSG-RAO Document12 Filed 03/29/19 Page 18of18 Page ID #:112

PROOF OF SERVICE
UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
CASE NAME: ROBERT HOLDHEIM vs. ENGINEER.AI CORP., et al.

CASE NUMBER: 2:19-cev-02187-PSG-RAO

I am employed in the County of ORANGE, State of California. I am over the age
of 18 and not a party to the within action; my business address is 200 Spectrum Center
Drive, Suite 500, Irvine, CA 92618.

On March 29, 2019, I served the foregoing document(s) described as:
DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFEF’S

 

 

 

COMPLAINT
in this action by placing a true copy thereof in a sealed envelope addressed as follows:
Robert Holdheim Plaintiff
821 Bay St., No. C4
Santa Monica, CA 90405
Barry B. Kaufman, Esq. Attorney for Plaintiff ROBERT
Law Offices of B . Kaufman, APC HOLDHEIM
16133 Ventura Blvd., Suite 700
Encino, CA 91436

 

 

[XX] BY MAIL

_ I deposited such envelope in the mail at Irvine, California. The envelope was
mailed with postage thereon fully prepaid.

[XX] As follows: I am "readily familiar" with the firm's practice of collection and
processing correspondence for mailing. Under that practice it would be deposited with
.S. postal service on that same day with postage thereon fully prepaid at Irvine,
California in the ordinary course of business. I am aware that on motion of the party
served, service is presumed invalid if postal cancellation date or postage meter date is
more than one day after date of deposit for mailing in affidavit.

[Xx FEDERAL JI declare that I am employed in the o
this Court at whose direction the service was made.

Executed on March 29, 2019, at Irvine, California. Lo—
— Sexpitth Sarabian
4820-2419-3679, v. 3

  
 

of a member of the bar of

 

 

 

CASE NO. 2:19-CV-02187-PSG-RAO PROOF OF SERVICE

 

 
